Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed September 27, 2022. As filed, claims 17-30 are pending; of which claim 21-30 are new. Claims 1-16 are cancelled. 
Priority
This application filed 09/15/2020 is a division of 16/178.903, filed 11/02/2018 ,now U.S. Patent No.10,807,935. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/15/2020 and 7/27/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of species the catalyst for carbonylation for example Rhodium as disclosed on [0105] of the instant disclosure in the reply filed on 9/27/2022 is acknowledged.  The Applicants noted that claims 17-30 read on the elected species.
Claims 17-30 will be examined on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0021816 A1, Jan. 27, 2011 by Scates (“the ‘816 publication”; cited by Applicants in IDS) and US 2009/0270651 A1, Oct. 29, 2009 by Zinobile et al. (“the ‘651 publication”; cited by Applicants in IDS).
Instant claims are drawn to a process for producing acetic acid comprising  the following steps: introducing methanol to a reactor at a first mass flow rate; carbonylating the methanol in the reactor in the presence of a metal catalyst, iodide salt, water, and methyl iodide to form a reaction medium comprising acetic acid; separating the reaction medium in a flash vessel into a liquid recycle stream and a vapor product stream comprising acetic acid, 
wherein the reaction medium is withdrawn at a second mass flow rate; and adjusting the internal pressure of the flash vessel to maintain a mass flow ratio of the second mass flow rate to the first mass flow rate of less than or equal to 10.

The ‘816 publication teaches producing acetic acid by methanol rhodium-catalyzed carbonylation of methanol to acetic acid mediated by  catalyst system comprising a rhodium-containing complex and a liquid reaction medium which contains methanol, water, methyl iodide,  CO, iodine salt. The flash vessel operates at a pressure considerably lower than the pressure of the pre-flasher post reactor vessel, and the pre-flasher/post reactor operates at a pressure lower than the reactor vessel. The flash vessel therefore operates at a pressure considerably lower than the pressure of the reactor vessel. The pressure of the reactor vessel is typically around 14 to 100 psig (which corresponds t0 0.95 to 6.8 atm) and is adjusted.
The difference between the process of the ‘816 publication and the instantly claimed process for producing acetic acid is that the prior art does not the mass flow ratio of the second mass flow rate (i.e. the product mixture) to the first mass flow rate (i.e. the methanol addition) is less than or equal to 10 and also does not disclose the pressure control in the flash vessel and the light ends column via regulating a vapor discharge from the absorption system.
However,  the prior art by the ‘816 publication  teach the process of making acetic acid by carbonylation as claimed, and teach adjusting the pressure in the reactor vessel. 
With respect to the instant invention, the person of ordinary skill would have enough experience in the fields of organic chemistry to conduct and optimize the carbonylation reactions taught by the ‘816 publication  including modifying the pressure and mass floss ratio  to obtain the desired product in the highest yield in the shortest amount of time. “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In other words, it is inherent that a person of ordinary skill in art would be motivated to optimize a reaction by varying experimental parameters in search of optimal conditions.  See MPEP 2144.05 II.A:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

Furthermore, regarding controlling  the pressure of methanol carbonylation system this is know in the prior art by the ‘651 publication, an analogous prior art.

The ‘651 publication teach producing acetic acid by carbonylation of methanol carbonylation system 10 includes an absorber tower 75 adapted for receiving a vent gas stream and removing methyl iodide therefrom with a scrubber solvent, the absorber tower being coupled to first and second scrubber solvent sources 16, 56 which are capable of supplying different first and second scrubber solvents. A switching system including valves 90, 92, 94, 96, 98 alternatively allows  for the carbonylation system to accommodate different operating modes (abstract, Fig 1; Fig.2).
The ‘651 publication teach adjusting the pressure of the carbonylation process: the presence of hydrogen in the carbon monoxide and generated in situ by the water gas shift reaction is preferably kept low, less than 1 bar partial pressure, to minimize the formation of hydrogenation products. The partial pressure of carbon monoxide in the reaction is in the range 1 to 70 bar, preferably 1 to 35 bar. The pressure of the carbonylation reaction is in the range 10 to 200 bar; the temperature of the carbonylation is in the range 100 to 300° C [0031]-[0032]. Adjustment of the pressure  during recovery stage is discussed on [0044]-[0052]; light ends recovery system 70 has an absorber tower 75 which is fed with vent gas via line 80 and with scrubber solvent via line 82.  Switching system 72 includes a plurality of valves such as valves 90, 92, 94, 96, 98 and one or more pumps 100, 102 to raise pressure in the return lines 104, 106, 108, 110 if needed.  
Outlined on [0037]-[0052] of the ‘651 publication is FIG. 1 which is a schematic diagram illustrating the carbonylation process and apparatus: the carbonylation system 10 include a reactor 12 provided with a feed system 14 including a methanol surge tank
16 and a carbon monoxide feed line. A catalyst reservoir system includes a methyl iodide storage vessel 20 and a catalyst storage tank 22. Reactor 12 is provided with a vent 24 and an optional vent 24a. Reactor 12 is coupled to a flash vessel 26 by way of a conduit 28 and optionally by way of vent 24a. The flasher, is coupled to a purification section 30 which includes a light ends or stripper column 32, a dehydration column 34 and a strong acid, exchanged cation ion-exchange resin bed 36 which removes iodides. A gaseous purge stream is  vented from the head of the reactor to prevent buildup of gaseous by-products (methane, carbon dioxide and hydrogen) and to maintain a set carbon monoxide partial pressure at a given total reactor pressure. 
A very significant improvement in processing involves minimizing or eliminating the high pressure vent from reactor 12 via line 24 to a high pressure absorber and instead utilizing a vent line such as line 24a. When operating at low water conditions, the by-products and vent requirements are much reduced such that non-condensables can be vented at low pressure after flashing and stripping the light ends as is seen in FIGS. 1 and 2 while maintaining a predetermined carbon monoxide partial pressure in the reactor. Thus, the use of a high pressure absorber can be minimized saving capital and operating costs. Optionally, the gaseous purge streams may be vented through the flasher base liquid or lower part of the light ends column to enhance rhodium stability and/or they may be combined with other gaseous process vents (such as the purification column overhead receiver vents) prior to scrubbing. 
Therefore, one of ordinary skill in the art would have been motivated to use the process of the ‘816 publication for producing acetic acid and to control the pressure of the process as discussed in the ‘651 publication because the prior art teaches that by regulating the process pressure and venting the gaseous purge stream of the process has the advantage to prevent buildup of gaseous by-products.
Therefore, the instantly claim process corresponds to combining prior art elements according to known methods to yield predictable results. There would have been a reasonable expectation for success since the process of the reference employs the same basic process chemistry as the instantly claimed process.
Consequently, absent a showing clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious. If Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
Claim Objections
Claims 20, 24, 26 are objected to because of the following informalities: the parenthesis in said claim should be removed to avoid any potential 112 second paragraph issues. 
Appropriate correction is required.
Conclusion
Claims 17-30 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622